Citation Nr: 0638234	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-10 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for scar residuals on the 
back of the skull.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from May 1968 to May 1972.  He 
received various decorations including the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
denied service connection for scar residuals on the back of 
the skull.  

The veteran also filed a notice of disagreement in November 
2002 as to an October 2002 RO decision that granted service 
connection and a 10 percent rating for an appendectomy scar, 
effective March 27, 2002.  A statement of the case was issued 
in January 2003.  The record does not reflect that a timely 
substantive appeal has been submitted.  Thus, the Board does 
not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302.  


FINDING OF FACT

A scar on the back of the skull or injury to the skull was 
not shown in service, or for many years thereafter.  


CONCLUSION OF LAW

Scar residuals on the back of the skull were not incurred in 
or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2004 letter, issued before the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA 
treatment records, including examination reports.  Attempts 
to obtain records from hospitals in Barbados were 
unsuccessful.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; and post-service VA treatment records, including 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran contends that he had suffered a fall in July 1969 
or 1970 which resulted in an injury to the back of his skull.  
The veteran does not contend, nor does the evidence show that 
the claimed injury occurred during combat.  He indicated that 
he was hospitalized in Barbados following the fall and 
received stitches.  He stated that he then returned to his 
ship, where the stitches were subsequently removed.  Both the 
veteran and VA have attempted to obtain records from 
hospitals in Barbados, but the attempts were unsuccessful.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any scar residuals on the back of 
the skull or of any head injury.  Evaluations of the veteran 
during that time make no reference to any such disorders.  

Post-service VA treatment records, including examinations 
reports, also do not show treatment for scar residuals on the 
back of the skull.  A September 2002 VA scars examination 
report solely referred to the veteran's appendectomy scar.  
VA treatment records dated from January 2004 to December 
2005, also do not refer to any scar residuals on the back of 
skull.  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.23d 1328 (1997); see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The evidence indicates 
no present scar residuals on the back of the skull.  Even 
assuming present scar residuals on the back of the skull, 
there is no medical evidence indicating that any such 
disorder occurred in service or is related to the veteran's 
period of service.  

The veteran has alleged that any current scar residuals on 
the back of the skull had their onset during his period of 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board concludes that the preponderance of the evidence is 
against a finding that the claimed scar residuals on the back 
of the skull were incurred in or aggravated by service.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for scar residuals on the back of the 
skull is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


